DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 10, and 16 are independent claims. This Office Action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2022 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  The Information Disclosure Statement has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Objections
Claims 8, 15 and 17 are objected to because of the following informalities:
Claims 8 and 14, lines 3 recites “generated and/or preventing” it is unclear if this refers to a “generated or preventing”, “generated and preventing”, “generated”, or “preventing”. Appropriate correction is required.
Claim 15, line 3 “backups”, it is unclear if “backups” refers to “candidate backups”, “infected candidate backups”, “classified candidate backups” or something else?  For purposes of this Office Action, the Examiner will interpret as “candidate backups”. Appropriate correction is required.
Claim 15, line 2 “of the of the plurality of candidate backups” is improper as it repeats the phrase “of the”. Appropriate correction is required.
Claim 17, line 2 backups is used as a verb here but noun in claim 16 making this limitation of “stopping new backups” indefinite. For purposes of this Office Action, the Examiner will interpret as “stopping creation of new backups”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, line 7 recites the limitation “of the plurality of candidate backup” that is indefinite as the limitation on line 3 is introduced as “identifying a plurality of candidate backups”.  For purposes of this Office Action, the Examiner will interpret as “of the plurality of candidate backups”.  Appropriate correction is required. 
Claims 11-15 depend on claim 10 and inherit the deficiencies of claim 10.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-15 recite the steps of identifying a plurality of candidate backups; extracting characteristics from each of the candidate backups; analyzing the characteristics of the candidate backups to identify which of the candidate backups are infected with an infection, wherein analyzing the characteristics of the candidate backups includes comparing the characteristics of each of the plurality of candidate backups with the characteristics of the other candidate backups; assigning a classification for each of the plurality of candidate backups based on the analyzed characteristics; identifying a healthy backup from the plurality of candidate backups that does not include the infection for performing a restore operation based on the classification assigned to each of the candidate backups. Further limitations include wherein the candidate backups include full backups, incremental backups, or snapshots; wherein the infection is at least one of ransomware, a virus, a worm, malware, or combination thereof; wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions; mining the candidate backups to identify patterns indicative of the infection or using features associated with infected peers to identify the infection; using data augmentation to identify the healthy backup or the infection, wherein data augmentation includes historical data obtained from a historical database, change rates for files, typical file sizes, file extensions, client behavior models, machine learning; wherein the patterns which indicate the infection include an unexpected presence of a file in a specific location; detecting an attack; and determining which of the candidate backups include the infection based on change rates across the candidate backups or deviations in the characteristics from a historical norm.  
Similarly, claims 16-20 recite the steps of detecting a data loss event; identifying a healthy backup from a plurality of candidate backups, wherein the healthy backup is believed to be free of infection, wherein the healthy backup is identified by analyzing characteristics of the candidate backups, which includes comparing the characteristics of each of the plurality of candidate backups with the characteristics of the other candidate backups.  Further limitations include extracting features from the plurality of candidate backups; evaluating the extracted features; and assigning a score to each of the candidate backups based on the extracted features; and selecting, as the healthy backup, a candidate backup with a best score from the plurality of candidate backups; identifying the healthy backup with augmented data; evaluating the candidate backups based on the augmented data; and assigning a score to each of the candidate backups based on the extracted features and the augmented data; wherein the extracted features include one or more of data extensions, data metadata, filenames, and data timestamps, further comprising: determining whether the data extensions, data metadata, filenames and timestamps indicate an infection; comparing the data extensions from multiple backups in the plurality of candidate backups, comparing the data metadata from the multiple backups, comparing the filenames from the multiple backups, and comparing the data timestamps from the multiple backups; determining rates of change from the data timestamps; performing data augmentation with sources of information when identifying the healthy backup, wherein the sources of information include a historical database, a model of normal client behavior, and data from peer systems that have been infected, wherein the model of normal client behavior is based on deltas between successive candidate backups.
These limitations as drafted, under their broadest reasonable interpretation, are mental processes that can practically be performed by a human in their mind.  Applicant’s originally filed specification in paragraphs [0015]-[0017] describes automating human activity as recited in the claim limitations. Claims 1-20 encompass analysis, classification and identification and as described in the specification in paragraphs [0015]-[0017] these are mental processes that can be performed by a human in their mind. Nothing in the elements of claims 1-20 given above precludes the steps from practically being performed in the human mind.  The claims do not include additional elements that integrate the judicial exception of mental process into a practical application or are sufficient to amount to significantly more than the judicial exception as explained below.  

STEP 1:
As an initial matter, determine if the claims fall within at least one of the four categories of subject matter eligible for patent protection: process, machines, manufactures, and compositions of matter. For this case, claims 1-9 are directed to a method which is one of the four patent-eligible subject categories.  Claims 10-15 are directed to an apparatus that includes a number of machine components (e.g. computer, non-transitory computer readable medium), which is one of the four patent-eligible subject categories. Claims 16-20 are also directed to a method which is one of the four patent-eligible subject categories. Thus, for claims 1-20 the analysis continues to step 2.  

STEP 2A:
STEP 2A, Prong 1:  Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
In this case, claims 1-20 are directed to the limitations of analysis, classification, and identification in the steps given above. These limitations, under their broadest reasonable interpretation, correspond to the judicial exception of an abstract idea of mental processes that can practically be performed by a human in their mind.  Since an abstract idea is present in the claims, the analysis continues to STEP 2A, Prong 2.

STEP 2A, Prong 2:  This judicial exception that is abstract idea is not integrated into a practical application because claims 1-20 merely recite only the idea of a solution or outcome, i.e. the claims fail to recite details of how a solution is accomplished (MPEP 2106.05(f)(1)).  
MPEP 2106.05(f)(1) states:
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015).

Independent claim 1 recites a generic method and the steps of identifying backups, extracting characteristics of the backups, analyzing the characteristics, assigning a classification, and identifying a healthy backup.  Claim 1 in the last element recites “performing the restore operation by restoring production data from the healthy backup.”  The last element of claim 1 covers any solution to the identified problem of performing a restore operation from an identified backup with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.  Thus, this element does not integrate the judicial exception into a practical application (see MPEP 2106.05(f)(1)).  The last element of claim 1 in combination with the remaining elements are not directed to an improvement in the functioning of a computer or an improvement to another technology.  Claim 1 does not improve the technical field of identifying a healthy backup for performing a restore operation (see MPEP 2106.04(II) (A)(2) and MPEP 2106.04(d)(II) and MPEP 2106.04(d)(III)). Dependent claim 8 recites “performing preventative measures that include … stopping new backups from being generated and/or preventing access to the backups” that does not provide any restriction on how this result is performed and no description of the mechanism for accomplishing this result.  Dependent claims 2-7 and 9 do not provide any further details of how the solution is accomplished that add a meaningful limitation to the abstract idea. The dependent claim elements taken in combination with the claims upon which they depend are not directed to an improvement in the functioning of a computer or an improvement to another technology.  The dependent claims do not improve the technical field of identifying a healthy backup for performing a restore operation.
Independent claim 10 recites “computer executable instructions that, when executed, perform a method …” and generic computer elements of a computer and computer readable medium. These generic computer elements of claim 10 do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (see MPEP 2106.05(f)).  Furthermore, claim 10 recites the steps of identifying backups, extracting characteristics of the backups, analyzing the characteristics, assigning a classification, and identifying a healthy backup. Claim 10 in the last element recites “performing the restore operation by restoring production data from the healthy backup.”  The last element of claim 10 covers any solution to the identified problem of performing a restore operation from an identified backup with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.  Thus, this element does not integrate the judicial exception into a practical application (See MPEP 2106.05(f)(1)).  The last element of claim 10 in combination with the remaining elements are not directed to an improvement in the functioning of a computer or an improvement to another technology.  Claim 10 does not improve the technical field of identifying a healthy backup for performing a restore operation (see MPEP 2106.04(II) (A)(2) and MPEP 2106.04(d)(II) and MPEP 2106.04(d)(III)). Dependent claim 14 recites “performing preventative measures that include … stopping new backups from being generated and/or, preventing access to the backups” that does not provide any restriction on how this result is performed and no description of the mechanism for accomplishing this result.  Dependent claims 11-13 and 15 do not provide any further details of how the solution is accomplished that add a meaningful limitation to the abstract idea. The dependent claim elements taken in combination with the claims upon which they depend are not directed to an improvement in the functioning of a computer or an improvement to another technology.  The dependent claims do not improve the technical field of identifying a healthy backup for performing a restore operation.
Independent claim 16 recites a generic method and the steps of detecting a data loss event, performing preventative measures, and identifying a healthy backup.  Claim 16, line 2 recites detecting the data loss in a computing system and line 6 recites “performing a restore operation from the healthy backup”.  These two elements of claim 16 cover any solution to the identified problem of performing a restore operation from an identified backup to the computing system with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.  Thus, these elements do not integrate the judicial exception into a practical application (see MPEP 2106.05(f)(1)).  These two elements of claim 16 in combination with the remaining elements are not directed to an improvement in the functioning of a computer or an improvement to another technology.  Claim 16 does not improve the technical field of identifying a healthy backup for performing a restore operation (see MPEP 2106.04(II) (A)(2) and MPEP 2106.04(d)(II) and MPEP 2106.04(d)(III)).  Claim 16 recites “performing preventative measures in response to the data loss event” and dependent claim 17 recites “performing preventative measures  includes stopping new backups from being generated and preventing access to the plurality of candidate backups” that does not provide any restriction on how this result is performed and no description of the mechanism for accomplishing this result. Thus, this limitation of claim 16 and claim 17 do not integrate the judicial exception into a practical application.  Dependent claim 20, lines 13-15 recites “comprising generating the historical database or the model of normal client behavior with machine learning algorithms…” that does not provide any restriction on how this result is performed and no description of the mechanism for accomplishing this result. Thus, this element recited in claim 20, lines 13-15 does not integrate the judicial exception into a practical application.  Dependent claims 18-19 do not provide any further details of how the solution is accomplished that add a meaningful limitation to the abstract idea. The dependent claim elements taken in combination with the claims upon which they depend are not directed to an improvement in the functioning of a computer or an improvement to another technology.  The dependent claims do not improve the technical field of identifying a healthy backup for performing a restore operation.
Furthermore, claims 1-20 recite identifying backups from backups in a data storage system, performing analysis on the backups and restoring data from the healthy backup to storage devices.  These limitations do not impose meaningful limits on the claims because the limitation is nominally or tangentially related to the invention and thus adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).

Since the judicial exception is not integrated into a practical application, the analysis continues to STEP 2B.

STEP 2B:
If a judicial exception that is an abstract idea is present in the claims, it must be determined whether any element or combination of the elements, in the claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception itself. Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1-20 recite the limitations of identifying backups from backups in a data storage system, performing analysis on the backups and restoring data from the healthy backup to storage devices. However, these additional limitations when considered separately and in combination are not sufficient to amount to significantly more than the judicial exception because they are insignificant extra-solution activity of collecting, analyzing, and outputting information into a computer as recognized by Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), see  MPEP § 2106.05(g).  Thus, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Westenberg (U.S. Patent No. 8,495,037 B1), hereinafter Westenberg in view of Claudatos et al. (U.S. Patent Publ. No. 2008/0016564 A1), hereinafter Claudatos564.
Regarding claim 1, Westenberg teaches a method comprising: 
identifying a plurality of candidate backups from backups in a data storage system (Westenberg, Fig. 2, blocks 205, 210, 215, col. 6, lines 5-7, lines 25-48. Westenberg teaches data storage system in Fig. 1, Backup data set 125, col. 5, lines 45-58.); 
extracting characteristics from each of the candidate backups (Westenberg, Fig. 2, blocks 220, 225, col. 6, lines 54-67 “one or more attributes of the backup version 130 (such as last modification time and/or object size)”); 
analyzing the characteristics of the candidate backups to identify which of the candidate backups are infected with an infection (Under Broadest Reasonable Interpretation (BRI), the Examiner interprets “backups” to include data objects as described in paragraph 0061 of Applicant’s originally filed specification. Westenberg, Fig. 2, blocks 225, 230, col. 6, lines 54-67, col. 7, lines 1-20, col. 8, lines 12-21. Fig. 2, col. 6, lines 3-67, col. 7, lines 1-20 teach selection of a backup version within an infected data object as the computer system performs regular operations.   The infected backup version is compared to each of the backup versions containing the data object in blocks 215-235, col. 6, lines 61-67. After the analysis is complete for the infected backup version in block 240, the computer system continues normal operation until it determines that another backup includes an infected data object and performs comparison to each of the backup versions containing the data block as given in Fig. 2 and described in col. 6, lines 3-13. Thus, a comparison occurs of each of the plurality of candidate backups with the other candidate backups.),
assigning a classification (Westenberg, block 225 and 230. In block 225, yes condition classification of backup version is suitable for restore, no condition backup version is suspect/infected. Col. 6, lines 39-67 and col. 7, lines 1-20) 
for each of the plurality of candidate backups based on the analyzed characteristics (Westenberg, blocks 235 and 220, loop to determine if next backup version is suitable for restore or infected);
identifying a healthy backup from the plurality of candidate backups that does not include the infection for performing a restore operation based on the classification assigned to each of the candidate backups (Westenberg, Fig. 2, col. 7, lines 1-20 and Fig. 4, blocks 420, 450, 425 and 430, col. 9, lines 49-67 and col. 10, lines 1-2, 20-34); and 
performing the restore operation by restoring production data from the healthy backup to storage devices (Westenberg, Fig. 4, block 430 and 450, col. 9, lines 49-67 and col. 10, lines 1-2, 20-34. Westenberg teaches storage devices in Fig. 1 Live Data Set 105 and col. 6, lines 20-25 and Fig. 6, storage device 640, col. 12).  
Westenberg does not distinctly disclose wherein analyzing the characteristics of the candidate backups includes comparing the characteristics of each of the plurality of candidate backups with the characteristics of the other candidate backups. Claudatos564, in the same field of endeavor, teaches wherein analyzing the characteristics of the candidate backups includes comparing the characteristics of each of the plurality of candidate backups with the characteristics of the other candidate backups (Claudatos564, Fig. 3, paragraph 0029 teaches comparing backup versions that have been backed up over a period of time to determine if the backup size is consistent with all the versions retained within the backup pool (i.e. comparing the characteristics of each of the plurality of candidate backups with the characteristics of the other candidate backups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Westenberg to incorporate the teachings of Claudatos564 and provide for comparing the characteristics of each of the plurality of candidate backups with the characteristics of the other candidate backups because performing such comparisons of candidate backups allows foolproof detection of virus and malware attacks that do not have signature from viruses and malware that have not yet been identified and analyzed (Claudatos564, paragraph [0004]).
 
Regarding dependent claim 2, the rejection of claim 1 is incorporated as given above. Westenberg further teaches:
wherein the candidate backups include full backups, incremental backups, or snapshots (Because this limitation includes a conditional “or” at the end, the Examiner is not required to reject every component (i.e. full backups, incremental backups, snapshots) of this element but may reject just one component, see MPEP 2111.04(II).  Westenberg teaches full backups or incremental backups in col. 6, lines 8-20. Also see backups each day of week in col. 3, lines 50-67 and col. 4, lines 1-28) and 
wherein the infection is at least one of ransomware, a virus, a worm, malware, or combination thereof (Westenberg, col. 4, lines 47-60).  

Regarding dependent claim 4, the rejection of claim 1 is incorporated as given above. Westenberg further teaches mining the candidate backups to identify patterns indicative of the infection or using features associated with infected peers to identify the infection (Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 8 comparing with infected data object and signature comparison).  

Regarding dependent claim 5, the rejection of claim 1 is incorporated as given above. Westenberg further teaches using data augmentation to identify the healthy backup or the infection (Data augmentation in Applicant’s specification in paragraph 0036 is described as historical database, data from infected peers. Interpreting this limitation under BRI, see MPEP 2111.01(V), Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7. lines 64-67 and col. 8 comparing with infected data object and signature comparison).  

Regarding dependent claim 6, the rejection of claim 5 is incorporated as given above. Westenberg further teaches wherein the data augmentation includes historical data obtained from a historical database, change rates for files, typical file sizes, file extensions, client behavior models, machine learning (Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7. lines 64-67 and col. 8 comparing with infected data object and signature analysis is a type of machine learning).  

Regarding dependent claim 7, the rejection of claim 4 is incorporated as given above.  Westenberg further teaches wherein the patterns which indicate the infection include an unexpected presence of a file in a specific location (Westenberg, patterns of infection of backups is taught in co. 6, lines 59-67, col. 7, lines 1-20, col. 8, lines 12-21, storage location of the database object).

Regarding dependent claim 8, the rejection of claim 1 is incorporated as given above. Westenberg further teaches detecting an attack and performing preventative measures that include at least one of stopping new backups from being generated and/or preventing access to the backups in the data storage system (Because this limitation includes a conditional “and/or”, the Examiner is not required to reject every component (i.e. stopping new backups, preventing access to the backups) of this element but may reject just one component, see MPEP 2111.04(II).  Westenberg, Fig. 5a, col. 10, lines 35-67, block 530, col. 11, lines 1-25).  

Regarding dependent claim 9, the rejection of claim 1 is incorporated as given above. Westenberg further teaches determining which of the candidate backups include the infection based on change rates across the candidate backups or deviations in the characteristics from a historical norm (Westenberg, col. 8, lines 12-40 last modification time for file, modification times in databases).  

	Claims 10, 12-15, the non-transitory computer readable medium that implements the method of claims 1, 4-6 and 8-9, respectively, are rejected on the same grounds  as claims 1, 4-6 and 8-9, respectively.

Regarding claim 16, Westenberg teaches:
detecting a data loss event in a computing system (Westenberg, col. 1, lines 12-32 “resulting in large productivity losses and/or data loss”);
performing preventative measures in response to the data loss event (Westenberg, Abstract, col. 3, lines 4-8, “during restore operations for data objects that have been infected by malicious software, the backup manager may be configured to automatically search for uninfected backup versions from which the data objects should be restored.” See all of Fig. 2. Performing preventative measures are determining healthy, uninfected backups and performing restore using the healthy backup); 
identifying a healthy backup from a plurality of candidate backups stored in a data storage system, wherein the healthy backup is believed to be free of infection (Westenberg, Fig. 2, col. 7, lines 1-20 and Fig. 4, blocks 420, 450, 425 and 430, col. 9, lines 49-67 and col. 10, lines 1-2, 20-34. . Westenberg teaches data storage system in Fig. 1, Backup data set 125, col. 5, lines 45-58.),
wherein the healthy backup is identified by analyzing characteristics of each of the plurality of the candidate backups (Under Broadest Reasonable Interpretation (BRI), the Examiner interprets “backups” to include data objects as described in paragraph 0061 of Applicant’s originally filed specification. Westenberg, Fig. 2, blocks 225, 230, col. 6, lines 54-67, col. 7, lines 1-20, col. 8, lines 12-21. Fig. 2, col. 6, lines 3-67, col. 7, lines 1-20 teach selection of a backup version within an infected data object as the computer system performs regular operations.   The infected backup version is compared to each of the backup versions containing the data object in blocks 215-235, col. 6, lines 61-67. After the analysis is complete for the infected backup version in block 240, the computer system continues normal operation until it determines that another backup includes an infected data object and performs comparison to each of the backup versions containing the data block as given in Fig. 2 and described in col. 6, lines 3-13. Thus, a comparison occurs of each of the plurality of candidate backups with the other candidate backups.), 
performing a restore operation from the identified healthy backup to storage devices (Westenberg, Fig. 4, block 430 and 450, col. 9, lines 49-67 and col. 10, lines 1-2, 20-34. Westenberg teaches storage devices in Fig. 1 Live Data Set 105 and col. 6, lines 20-25 and Fig. 6, storage device 640, col. 12).  
 
Westenberg does not distinctly disclose comparing the characteristics of each of the plurality of candidate backups with the characteristics of the other candidate backups. Claudatos564, in the same field of endeavor, teaches comparing the characteristics of each of the plurality of candidate backups with the characteristics of the other candidate backups (Claudatos564, Fig. 3, paragraph 0029 teaches comparing backup versions that have been backed up over a period of time to determine if the backup size is consistent with all the versions retained within the backup pool (i.e. comparing the characteristics of each of the plurality of candidate backups with the characteristics of the other candidate backups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Westenberg to incorporate the teachings of Claudatos564 and provide for comparing the characteristics of each of the plurality of candidate backups with the characteristics of the other candidate backups because performing such comparisons of candidate backups allows foolproof detection of virus and malware attacks that do not have signature from viruses and malware that have not yet been identified and analyzed (Claudatos564, paragraph [0004]).

Regarding dependent claim 17, the rejection of claim 16 is incorporated as given above.  Westenberg teaches wherein performing preventative measures includes stopping new backups from being generated and preventing access to the plurality of candidate backups (Westenberg, Fig. 5a, col. 10, lines 35-67, block 530, col. 11, lines 1-25).  

Claims 3 and 11 are rejected under 35 U.S.C.  § 103 as being unpatentable over Westenberg in view of Claudatos564 and further in view of Claudatos et al. (U.S. Patent No. 8,375,005), hereinafter Claudatos005.
Regarding dependent claim 3, Westenberg in view of Claudatos564 teaches all of the features with respect to claim 1 as given above. The combination of Westenberg in view of Claudatos564 does not distinctly disclose wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions.  Claudatos005, in the same field of endeavor, teaches wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions (Claudatos005, col. 3, lines 9-32 teaches scanning the backups and col. 4, lines 22-66 teaches file metadata, timestamps, file change, file extensions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Westenberg with that of Claudatos564 and to incorporate the teachings of Claudatos005 and provide wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions because these characteristics may be detected quickly and easily for restore and recovery of backed up data in remote offices connected to main office (Claudatos005, col. 2, lines 62-67).

Regarding dependent claim 11, Westenberg in view of Claudatos564 teaches all of the features with respect to claim 10 as given above. Westenberg further teaches wherein the candidate backups include full backups, incremental backups, or snapshots (Because this limitation includes a conditional “or” at the end, the Examiner is not required to reject every component (i.e. full backups, incremental backups, snapshots) of this element but may reject just one component, see MPEP 2111.04(II).  Westenberg teaches full backups or incremental backups in col. 6, lines 8-20. Also see backups each day of week in col. 3, lines 50-67 and col. 4, lines 1-28) and wherein the infection is at least one of ransomware, a virus, a worm, malware, or combination thereof (Westenberg, col. 4, lines 47-60).
The combination of Westenberg in view of Claudatos564 does not distinctly disclose wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions.  Claudatos005, in the same field of endeavor, teaches wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions (Claudatos005, col. 3, lines 9-32 teaches scanning the backups and col. 4, lines 22-66 teaches file metadata, timestamps, file change, file extensions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Westenberg with that of Claudatos564 to incorporate the teachings of Claudatos005 and provide wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions because these characteristics may be detected quickly and easily for restore and recovery of backed up data in remote offices connected to main office (Claudatos005, col. 2, lines 62-67).

Claims 18-20 are rejected under 35 U.S.C.  § 103 as being unpatentable over Westenberg in view of Claudatos564 in view of Claudatos005 and further in view of Dontov et al. (U.S. Patent Publication 2019/0138727 A1), hereinafter Dontov.
Regarding dependent claim 18, Westenberg in view of Claudatos564 teaches all of the limitations of claim 16 as cited above, but does not distinctly disclose wherein identifying a healthy backup includes: extracting features from the plurality of candidate backups.
Claudatos005, in the same field of endeavor, teaches extracting features from the plurality of candidate backups (Extracted features in Applicant’s specification in paragraph 0026 is described as time of last change and timestamps. Claudatos005 in col. 6, lines 19-30 teaches “timestamp attributes” and “file with the frequent and recent file changes” and col. 4, lines 30-36.  Col. 3, lines 9-32 teaches agent used to scan the backups for features used in prioritization.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Westenberg with that of Claudatos564 and to incorporate the teachings of Claudatos005 for identifying a healthy backup that includes: extracting features from the plurality of candidate backups because these features may be detected quickly and easily for restore and recovery of backed up data from healthy backup in remote offices connected to main office (Claudatos005, col. 2, lines 62-67).
Furthermore, the combination of Westenberg, Claudatos564, and Claudatos005 does not appear to distinctly disclose evaluating the extracted features; and assigning a score to each of the candidate backups based on the extracted features; and selecting, as the healthy backup, a candidate backup with a best score from the plurality of candidate backups.
Dontov, in the same field of endeavor, teaches evaluating the extracted features (Dontov, paragraph 0049 teaches risk parameters to score files including event and frequency information, file information changes, file extensions and file metadata that are features as described in Applicant’s specification paragraph 0021 such as time of last change, file metadata and extensions. See also paragraphs 0079-0082.); and assigning a score to each of the candidate backups based on the extracted features (Dontov, paragraph 0049 teaches risk parameters to score files including event and frequency information, file information changes, file extensions and file metadata that are features as described in Applicant’s specification paragraph 0021 such as time of last change, file metadata and extensions. See also paragraphs 0079-0082.); and selecting, as the healthy backup, a candidate backup with a best score from the plurality of candidate backups (Dontov, paragraph 0082 “low risk” files and data are identified if files risk score is below a threshold. In Fig. 4, block 405 security system backs up files stored in cloud storage system and block 445, paragraph 0099 “the system may restore infected files to a most-recent, non-infected backup version” for which healthy backups are identified based on the scores).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Westenberg with that of Claudatos564 with that of Claudatos005 and to incorporate the teachings of Dontov for evaluating the extracted features; and assigning a score to each of the candidate backups based on the extracted features; and selecting, as the healthy backup, a candidate backup with a best score from the plurality of candidate backups because such a system allows automatic and fast identification and accessing of uninfected backup files in storage system with minimal or no loss of information (Dontov, paragraph 0011).

Regarding dependent claim 19, the rejection of claim 18 is incorporated as given above. Westenberg further teaches:
identifying the healthy backup with augmented data (Data augmentation in Applicant’s specification in paragraph 0036 is described as historical database, data from infected peers. Interpreting this limitation under BRI, see MPEP 2111.01(V), Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7, lines 64-67 and col. 8 comparing with infected data object and signature comparison); 
evaluating the candidate backups based on the augmented data (Westenberg, col. 7, lines 64-67 and col. 8, lines 1-40 comparing with infected data object and signature comparison); and 
assigning a score to each of the candidate backups based on the extracted features and the augmented data (Westenberg, col. 8, lines 1-40 teaches a type of scoring based on the attributes changed in the backup version versus infected data object.  Backup versions are assigned a probability of infection).

Regarding dependent claim 20, the rejection of claim 19 is incorporated as given above. Westenberg further teaches performing data augmentation with sources of information when identifying the healthy backup (Data augmentation in Applicant’s specification in paragraph 0036 is described as historical database, data from infected peers. Interpreting this limitation under BRI, see MPEP 2111.01(V), Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7. lines 64-67 and col. 8 comparing with infected data object and signature comparison), wherein the sources of information include a historical database, a model of normal client behavior, and data from peer systems that have been infected, wherein the model of normal client behavior is based on deltas between successive candidate backups (Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7. lines 64-67 and col. 8 comparing with infected data object and signature analysis is a type of machine learning);
comprising generating the historical database or the model of normal client behavior with machine learning algorithms that have knowledge of typical behavior patterns (Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7. lines 64-67 and col. 8 comparing with infected data object and signature analysis is a type of machine learning).   
Westenberg in view of Claudatos564 teaches all of the limitations as cited above, but does not distinctly disclose wherein the extracted features include one or more of data extensions, data metadata, filenames, and data timestamps, further comprising:  determining whether the data extensions, data metadata, filenames and timestamps indicate an infection; comparing the data extensions from multiple backups in the plurality of candidate backups, comparing the data metadata from the multiple backups, comparing the filenames from the multiple backups, and comparing the data timestamps from the multiple backups; determining rates of change from the data timestamps.
Claudatos005, in the same field of endeavor, teaches wherein the extracted features include one or more of data extensions, data metadata, filenames, and data timestamps (Extracted features in Applicant’s specification in paragraph 0026 is described as timestamps. Claudatos005 in col. 6, lines 19-30 teaches “timestamp attributes” and “file with the frequent and recent file changes” and col. 4, lines 30-36.), further comprising:
determining whether the data extensions, data metadata, filenames and data timestamps indicate an infection (Claudatos005, Col. 3, lines 9-32 teaches agent used to scan the backups for features used in prioritization.); 
comparing the data extensions from multiple backups in the plurality of candidate backups, comparing the data metadata from the multiple backups, comparing the filenames from the multiple backups, and comparing the data timestamps from the multiple backups (Claudatos005, Col. 3, lines 9-32 teaches agent used to scan the backups for features used in prioritization.); 
determining rates of change from the data timestamps (Claudatos005 in col. 6, lines 19-30 teaches “timestamp attributes” and “file with the frequent and recent file changes” and col. 4, lines 30-36.);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Westenberg with that of Claudatos564 and to incorporate the teachings of Claudatos005 wherein the extracted features include one or more of data extensions, data metadata, filenames, and data timestamps, further comprising:  determining whether the data extensions, data metadata, filenames and data timestamps indicate an infection; comparing the data extensions from multiple backups in the plurality of candidate backups, comparing the data metadata from the multiple backups, comparing the filenames from the multiple backups, and comparing the data timestamps from the multiple backups; determining rates of change from the data timestamps because these features may be detected quickly and easily for restore and recovery of backed up data from healthy backup in remote offices connected to main office (Claudatos005, col. 2, lines 62-67).

Response to Arguments
Applicant’s arguments filed 8/8/2022 with regards to rejection under 35 U.S.C. 102 of independent claims 1, 10, and 16 have been fully considered, but they are moot in view of the new grounds of rejection.
Applicant’s arguments with regards to the rejection under 35 U.S.C. 101 of claims 1-20 have been fully considered, but they are not persuasive.  Applicants’ representative on page 8 of the “Remarks” section argues:
The Office Action indicates that nothing in the elements of claims 1-20 preclude the steps from practically being performed in the human mind. This is traversed. Claims 1-20 are directed to a real-world problem and require a real-world solution. Data is a crucial aspect of many businesses and, restoring data in the human mind is not only impractical, but also useless. If the data of an airline goes down, it is simply not practical to restore the data in the human mind so that flights can resume. Thus, restoring data is a real and practical application of the subject matter set forth in claims 1, 10, and 16.
To further tie embodiments to a practical application, claims 1, 10, and 16 are similarly amended to clarify that the backups are stored in a data storage system and that the restore operation restores a healthy backup to storage devices, such as production storage devices. This type of restoring data is a practical application and cannot be performed in a human mind.

The Examiner respectfully disagrees with Applicants representative’s assertion that the steps of claims 1-20 are not a mental process that cannot be performed in the human mind and that they are a practical application.  As described in the 35 U.S.C.101 rejection above, the claim elements encompass analysis, classification, and identification and, as described in Applicant’s originally filed specification in paragraphs [0015]-[0017], these are mental processes that can be performed by a human in their mind. Applicant’s representative argues that “restoring data in the human mind is not only impractical, but also useless.” However, as given in the 35 U.S.C. 101 rejection above, the limitations encompassing the STEPS of claims 1, 10, and 16 are an abstract idea because they are a mental process that can be performed in the human mind.  The Examiner makes no assertion that data is restored in the human mind. The Examiner in the 35 U.S.C. 101 rejection in STEP 2B states that the limitations of identifying backups from backups in a data storage system, performing analysis on the backups and restoring data from the healthy backup to storage devices when considered separately and in combination are not sufficient to amount to significantly more than the judicial exception because they are insignificant extra-solution activity of collecting, analyzing, and outputting information into a computer that do not integrate the judicial exception into a practical application.  Applicant’s arguments are not persuasive and the rejection is maintained.
For at least the reasoning provided above, claims 1-20 remain rejected.
With regard to the dependent claims, the Remarks on page 11 argue that “The pending dependent claims are patentable for similar reasons and for the novel and non-obvious subject matter recited therein. Withdrawal of the present rejections for obviousness is respectfully requested.” Applicants’ representative does not discuss any further reasons as to why Westenberg, Claudatos005, or Dontov do not teach the limitations of these claims; therefore, the dependent claims remain rejected using at least the reasoning provided above in this Office Action.  

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Dain et al. (U.S. Patent Publn. 2020/0241967 A1) teaches intelligent backup of data are disclosed. The methods include maintaining a plurality of data storage systems in communication with an external metadata management system, operating the metadata management system to store metadata corresponding to data residing on the plurality of data storage systems, identifying a candidate data set residing on at least one of the plurality of data storage systems on which at least one backup action should be performed based on information included in the metadata management system, and identifying the at least one backup action in response to identifying the candidate data set.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/           Examiner, Art Unit 2114                                                                                                                                                                                             

/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113